Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 1 of 11 PageID #: 105



 UNITED STATES DISTRICT COURT
                                                                                                  *
                                                                                                  2QI9
                                                                                                         ^
                                                                                                           i
 EASTERN DISTRICT OF NEW YORK                                                                             i
   Delos Reyes,

                                     Plaintiff,
                                                                      ANSWER TO COMPLAINT
           —^against—
                                                                  Docket No. 19-CV-02596-AMD-RLM
   Abundant Nvirsing, Inc. et al..

                                     Defendant



                                     ADMrSSlONS AND DENIALS:'

         1.       Lack information or belief sufficient to admit or deny.
         2.       Admit that Mr. Tudeme sponsored an H-IB visa for Plaintiff. Deny as to all other
         allegations.
         3.      Deny.
         4.      Lack information or belief sufficient to admit or deny.
         5.       Lack information or belief sufficient to admit or deny.
         6.       Deny as to the allegations concerning Mr. Tudeme. Lack information or belief
         sufficient to admit or deny concerning Ms. Flores.
         7.       To the extent that paragraph 194 applies to Defendant Tudeme, Mr.Tudeme
         denies. Defendant Tudeme lacks information or belief sufficient to admit or deny
         allegations against other defendants.
         8.       Lack information or belief sufficient to admit or deny.
         9.     Paragraph 9 ofthe Complaint calls for a legal conclusion and therefore requires
         no response. To the extent that it requires a response, Defendant denies the allegations in
         Paragraph 9 ofthe Complaint.
          10. Paragraph 10 ofthe Complaint calls for a legal conclusion and therefore requires
          no response. To the extent that it requires a response. Defendant denies the allegations in
          Paragraph 10 ofthe Complaint.
          11. Paragraph 11 ofthe Complaint calls for a legal conclusion and therefore requires
          no response. To the extent that it requires a response. Defendant denies the allegations in
          Paragraph 11 ofthe Complaint.
          12.      Lack information or belief sufficient to admit or deny.
          13.      Lack information or belief sufficient to admit or deny.
          14.      Admits that Plaintiff Reyes was employed by Marathon Health. Lacks
          information or belief sufficient to admit or deny the rest of paragraph 14.

  ^ This document was prepared with assistance from the New York Legal Assistance Group's Legal Clinic for Pro Se
  Litigants in the Southern District of New York.
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 2 of 11 PageID #: 106



       15.    Lack information or belief sufficient to admit or deny.
       16.    Lack information or belief sufficient to admit or deny.
       17.    Lack information or belief sufficient to admit or deny.
       18.    Lack information or belief sufficient to admit or deny.
       19.    Lack information or belief sufficient to admit or deny.
       20.    Lack information or belief sufficient to admit or deny.
       21.    Lack information or belief sufficient to admit or deny.
       22.    Admit.
       23.    Deny.
       24.    Admit but Marathon Health is now a defunct business.
       25.    Deny that Marathon Health continues to be a principal business in Brooklyn as it
       now is defunct.
       26.    Deny that Abundant Nursing is registered to do business in Pennslyvania as it is
       defunct. Admit that Abundant was a subsidiary of Marathon Group.
       27.    Deny that Abundant continues to have a principal place of business in Mount Joy
       as it is now defunct.
       28.    Admit.
       29.    Admit.
       30.    Admit.
       31.    Lack information or belief sufficient to admit or deny.
       32.    Lack information or belief sufficient to admit or deny.
       33.    Lack information or belief sufficient to admit or deny.
       34.    Lack information or belief sufficient to admit or deny.
       35.    Lack information or belief sufficient to admit or deny.
       36.    Paragraph 36 ofthe Complaint calls for a legal conclusion and therefore requires
       no response. Lack information or belief sufficient to admit or deny. To the extent that it
       requires a response, Defendant denies the allegations in Paragraph 36 ofthe Complaint.
       37.    Lack information or belief sufficient to admit or deny.
       38.    Lack information or belief sufficient to admit or deny.
       39.    Lack information or belief sufficient to admit or deny.
       40.    Lack information or belief sufficient to admit or deny.
       41.    Lack information or belief sufficient to admit or deny.
       42.    Lack information or belief sufficient to admit or deny.
       43.    Lack information or belief sufficient to admit or deny.
       44.    Lack information or belief sufficient to admit or deny.
       45.    Deny,Defendant Tudeme agreed to hire Plaintiff Reyes after Plaintiff came and
       met with him in his office.
       46.    Lack information or belief sufficient to admit or deny.
       47.    Lack information or belief sufficient to admit or deny.
       48.    Lack information or belief sufficient to admit or deny.
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 3 of 11 PageID #: 107



       49.    Lack information or belief sufficient to admit or deny.
       50.    Lack information or belief sufficient to admit or deny.
       51.    Lack information or beliefsufficient to admit or deny.
       52.    Deny that Defendant Tudeme received a gift from neither Plaintiff Reyes nor
       Defendant Flores. Lacks information or belief to admit or deny the rest ofthe allegations
       in paragraph 52.
       53.    Lack information or belief sufficient to admit or deny.
       54.    Lack information or belief sufficient to admit or deny.
       55.    Lack information or belief sufficient to admit or deny.
       56.    Lack information or belief sufficient to admit or deny.
       57.    Lack information or belief sufficient to admit or deny.
       58.    Lack information or belief sufficient to admit or deny.
       59.    Lack information or belief sufficient to admit or deny.
       60.    Lack information or belief sufficient to admit or deny.
       61.    Lack information or belief sufficient to admit or deny.
       62.    Lack information or belief sufficient to admit or deny.
       63.    Lack information or belief sufficient to admit or deny.
       64.    Lack information or belief sufficient to admit or deny.
       65.    Lack information or belief sufficient to admit or deny.
       66.    Lack information or belief sufficient to admit or deny.
       67.     Admit—^Defendant Tudeme informed the other defendants that he could not
       afford any ofthe plaintiffs fees so the other defendants agreed to pay Plaintiff Reyes
       fees.
       68.     Admit.
       69.    To extent that paragraph 69 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       70.     Lack information or belief sufficient to admit or deny.
       71.     Lack information or belief sufficient to admit or deny.
       72.     Lack information or belief sufficient to admit or deny.
       73.     Lack information or belief sufficient to admit or deny.
       74.     Lack information or beliefsufficient to admit or deny.
       75.     Lack information or belief sufficient to admit or deny.
       76.     Lack information or belief sufficient to admit or deny.
       77.     Admit.
       78.     Admit,except to deny that Defendant Flores and Mr. Tudeme conducted a private
       conversation.
       79.     Lack information or belief sufficient to admit or deny.
       80.     Lack information or belief sufficient to admit or deny.
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 4 of 11 PageID #: 108



       81.     Admit that Mr. Tudeme agreed to pay Plaintiff a higher wage than the prevailing
       wage for computer analysts. Lack information or belief sufficient to admit or deny
       allegations as to Mr. Magno.
       82.    Admit.
       83.    Admit.
       84.     Lack information or belief sufficient to admit or deny.
       85.     Lack information or belief sufficient to admit or deny as to plaintiffs knowledge.
       86.     Lack information or belief sufficient to admit or deny.
       87.     Deny.
       88.     Deny.
       89.     Lack information or belief sufficient to admit or deny.
       90.     Lack information or belief sufficient to admit or deny.
       91.     Deny allegations as to Mr. Tudeme. Lack information or belief sufficient to admit
       or deny allegations as to plaintiffs knowledge and Ms. Flores.
       92.     Deny.
       93.     Admit that Mr. Tudeme employed Plaintiff in a bookkeeping capacity. Deny all
       other allegations.
       94.     Deny.
       95.     Lack information or belief sufficient to admit or deny.
       96.     Admit, except lack information or belief sufficient to admit or deny as to
       plaintiffs belief.
       97.     Admit,except lack information or beliefsufficient to admit or deny as to
       plaintiffs belief.
       98.     Deny.
       99.     Deny.
       100. Deny.
       101. Lack information or beliefsufficient to admit or deny.
       102. Deny,except admit that a coordinator in the Marathon Health office quit in
       September 2011.
       103. Lack information or belief sufficient to admit or deny allegations as to plaintiffs
       health. Deny allegations as to Mr. Tudeme.
       104.   Lack information or belief sufficient to admit or deny.
       105.   Deny.
       106.   Deny,except to admit that plaintiff asked Mr. Tudeme to take him to the
       emergency room.
       107.   Admit that Mr. Tudeme took plaintiffto hospital. Deny all other allegations as to
       Mr. Tudeme's conduct.
       108.   Lack information or belief sufficient to admit or deny.
       109.   Lack information or belief sufficient to admit or deny.
       110.   Deny except to admit that plaintiff worked for another year and 4 months.
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 5 of 11 PageID #: 109



       111.   Lack information or belief sufficient to admit or deny.
       112.   Lack information or belief sufficient to admit or deny.
       113.   Lack information or belief sufficient to admit or deny.
       114.   Lack information or belief sufficient to admit or deny.
       115.   Lack information or belief sufficient to admit or deny.
       116.   Deny.
       117.   Admit that Marathon Health hired a bookkeeper in July 2012. Deny all other
       allegations.
       118. Admit that office administrator quit in 2013. Lack information or belief sufficient
       to admit or deny allegations as to Mr. Ahmed's state of mind.
       119. Admit that plaintiff was working 5 days a week. Deny all other allegations.
       120. Admit that a part-time bookkeeper was hired. Deny all other allegations.
       121. To the extent that paragraph 183 applies to Defendant Tudeme, Mr.Tudeme
       denies. Defendant Tudeme lacks information or belief sufficient to admit or deny
       allegations against other defendants Deny.
       122.   Deny.
       123.   Deny.
       124.   Deny
       125. Admit that defendant Tudeme emailed Mr.Reyes, but lacks information or belief
       sufficient to admit or deny the content ofthe email. Deny that defendant Tudeme
       interfered with Plaintiff Reyes immigration status..
       126. Admit that plaintiff continue to work. Lack information or belief sufficient to
       admit or deny allegations as to plaintiffs belief.
       127.   Deny
       128.   Lack information or belief sufficient to admit or deny.
       129.   Lack information or belief sufficient to admit or deny.
       130.   Lack information or belief sufficient to admit or deny.
       131.   Lack information or belief sufficient to admit or deny.
       132.   Lack information or belief sufficient to admit or deny.
       133.   Lack information or belief sufficient to admit or deny.
       134.   Lack information or belief sufficient to admit or deny.
       135.   Lack information or belief sufficient to admit or deny.
       136.   Lack information or belief sufficient to admit or deny.
       137.   Admit that Ms. Flores came to the Marathon Health office occasionally. Deny that
       such occurrences happened "often."
       138. Deny except admit that Ms. Flores occasionally called Marathon Health's offices
       to talk to plaintiff.
       139.    Deny.
       140.    Lack information or belief sufficient to admit or deny.
       141.    Lack information or belief sufficient to admit or deny.
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 6 of 11 PageID #: 110



       142.   Lack information or belief sufficient to admit or deny.
       143.   Lack information or belief sufficient to admit or deny.
       144.   Lack information or belief sufficient to admit or deny.
       145.   Lack information or belief sufficient to admit or deny.
       146. Deny that Mr. Tudeme met with Mr. Magno in April 2012. Lack information or
       belief sufficient to admit or deny allegations as to Mr. Magno's conduct.
       147.   Lack information or belief sufficient to admit or deny.
       148.   Admit.
       149.   Deny.
       150. Defendant Tudeme admits that the Plaintiff was not paid $25 per hour. Defendant
       Tudeme denies that verbal agreement was breached. The question of whether the LCA
       was breached calls for legal conclusion and therefore requires no response.
       151. Defendant Tudeme admits that the Plaintiff Reyes wage was below $25.
       Defendant Tudeme denies that their verbal agreement was breached. The question of
       whether the LCA was breached calls for legal conclusion and therefore requires no
       response.
       152.   Deny.
       153.   Deny.
       154.   Deny.
       155.   Deny.
       156.   Deny.
       157.   Deny
       158.   Lack information or belief sufficient to admit or deny.
       159.   Lack information or belief sufficient to admit or deny.
       160.   Defendant Tudeme admits that that he did not have a written contract with
       Defendants Magno and Flores. Defendant Tudeme lacks information or belief sufficient
       to admit or deny the remaining part of paragraph 160.
       161. Lack information or beliefsufficient to admit or deny.
       162. Lack information or belief sufficient to admit or deny.
       163. Lack information or belief sufficient to admit or deny.
       164. Lack information or belief sufficient to admit or deny.
       165. Lack information or belief sufficient to admit or deny.
       166. Lack information or belief sufficient to admit or deny.
       167. Lack information or belief sufficient to admit or deny.
       168. Lack information or belief sufficient to admit or deny.
       169. Lack information or belief sufficient to admit or deny.
       170. Admits that DOL found that Marathon Health owed Mr.Delos Reyes $78,911.68.
       Lacks information or belief sufficient to admit or deny whether the $78,911.68 constitute
       back wages and costs of applying for H-IB visa.'
       171. Lacks information or belief sufficient to admit or deny parts a)through i).
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 7 of 11 PageID #: 111



       172.      Lack information or belief sufficient to admit or deny.
       173.      Lack information or belief sufficient to admit or deny.
       174.      Lack information or belief sufficient to admit or deny.
       175.      Lack information or belief sufficient to admit or deny.
       176.      Defendant repeats and realleges the statements above, and incorporates them fully
       herein.
       177. Paragraph 177 ofthe Complaint calls for a legal conclusion and therefore requires
       no response. To the extent that it requires a response, Defendant denies the allegations in
       Paragraph 177 ofthe Complaint.
       178. Paragraph 178 ofthe Complaint calls for a legal conclusion and therefore requires
       no response. To the extent that it requires a response. Defendant denies the allegations in
       Paragraph 178 ofthe Complaint.
       179. Lack information or belief sufficient to admit or deny.
       180. Lack information or belief sufficient to admit or deny.
       181. Paragraph 181 ofthe Complaint calls for a legal conclusion and therefore requires
       no response. To the extent that it requires a response. Defendant denies the allegations in
       Paragraph 181 ofthe Complaint.
       182. Paragraph 182 ofthe Complaint calls for a legal conclusion and therefore requires
       no response. To the extent that it requires a response. Defendant denies the allegations in
       Paragraph 182 ofthe Complaint.
       183. Paragraph 183 ofthe Complaint calls for a legal conclusion and therefore requires
       no response. To the extent that it requires a response. Defendant denies the allegations in
       Paragraph 181 ofthe Complaint.
       184. To extent that paragraph 184 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       185. Defendant repeats and realleges the paragraphs above, and incorporates them
       fully herein.
       186. Paragraph 186 ofthe Complaint calls for a legal conclusion and therefore requires
       no response.
       187. Paragraph 187 ofthe Complaint calls for a legal conclusion and therefore requires
       no response. To the extent that it requires a response. Defendant denies the allegations in
       Paragraph 187 ofthe Complaint.
       188. To extent that paragraph 188 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       189. To extent that paragraph 189 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 8 of 11 PageID #: 112



       190.   To extent that paragraph 190 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       191. To extent that paragraph 191 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       192.   To extent that paragraph 192 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or beliefsufficient to admit or deny allegations
       against other defendants.
       193. Paragraph 193 ofthe Complaint calls for a legal conclusion and therefore requires
       no response. To the extent that it requires a response. Defendant denies the allegations in
       Paragraph 193 ofthe Complaint.
       194. To extent that paragraph 194 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       195. To extent that paragraph 195 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       196. Defendant repeats and realleges the paragraphs above, and incorporates them
       fully herein.
       197.      Paragraph 197 ofthe Complaint calls for a legal conclusion and therefore requires
       no response.
       198. To extent that paragraph 198 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       199.      Deny.

       200.      Paragraph 200 ofthe Complaint calls for a legal conclusion and therefore requires
       no response.
       201.      To extent that paragraph 201 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       202. To extent that paragraph 202 applies to Defendant Tudeme, Mr.Tudeme denies.
       Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
       against other defendants.
       203. Defendant repeats and realleges the statements above, and incorporates them fully
       herein.
       204.      Paragraph 204 ofthe Complaint calls for a legal conclusion and therefore requires
       no response.
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 9 of 11 PageID #: 113



        205. To extent that paragraph 205 applies to Defendant Tudeme, Mr.Tudeme denies.
        Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
        against other defendants.
        206. To extent that paragraph 206 applies to Defendant Tudeme, Mr.Tudeme denies.
        Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
        against other defendants.
        207. To extent that paragraph 207 applies to Defendant Tudeme, Mr.Tudeme denies.
        Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
        against other defendants.
        208. Lack information or belief sufficient to admit or deny.
        209. To extent that paragraph 208 applies to Defendant Tudeme, Mr.Tudeme denies.
        Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
        against other defendants.
        210. Lack information or belief sufficient to admit or deny.
        211. Lack information or belief sufficient to admit or deny.
        212. Lack information or belief sufficient to admit or deny.
        213. To extent that paragraph 213 applies to Defendant Tudeme, Mr.Tudeme denies.
        Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
        against other defendants.
        214. To extent that paragraph 214 applies to Defendant Tudeme, Mr.Tudeme denies.
        Defendant Tudeme lacks information or belief sufficient to admit or deny allegations
        against other defendants.

                               AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

        Some or all of plaintiffs claims are barred in whole or part by the applicable statutes of
 limitations.

                              THIRD AFFIRMATIVE DEFENSE

        Plaintiff is barred from recovering on his claims under the doctrine of waiver, unclean
 hands, and estoppel.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiff is barred from recovering because he failed to fulfill his obligations pursuant to
 that contract.
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 10 of 11 PageID #: 114



                                FIFTH AFFIRMATIVE DEFENSE

         Plaintiff was properly paid for all time worked.

                                SIXTH AFFIRMATIVE DEFENSE

          Any threats ofserious harm were accurate statements about consequences of Plaintiffs
  failure to fulfill his obligations under the H-IB Contract that he voluntarily entered into.

                              SEVENTH AFFIRMATIVE DEFENSE

         Plaintiff has failed to mitigate his damages.

                               EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff has not been damaged in any amount. To the extent that Plaintiff has been
  damaged, Defendant's actions were not the direct or proximate cause of any such damage.

                                NINTH AFFIRMATIVE DEFENSE

         Plaintiff substantially failed to acquire the requisite skills necessary for his hiring as a
  computer analyst.

                                TENTH AFFIRMATIVE DEFENSE

          Plaintiff knowingly made a false representation to Defendant Tudeme regarding his skills
  as a computer analyst.



                                   RESERVATION OF RIGHTS

         Defendant reserves the right to supplement these defenses. Furthermore,to the extent that
  any paragraph in the Complaint is not specifically answered, that paragraph is hereby denied.

                                       RELIEF REOUESTED

         WHEREFORE,Defendant demandsjudgment:(i) dismissing the Complaint in its
  entirety;(ii) awarding to Defendants the costs and disbursements ofthis action, and (iii) granting
  such other relief as this Court deems just and proper.



  I declare under penalty of perjury that the foregoing is true and correct.



  Dated: Brooklyn, New York
Case 1:19-cv-02596-AMD-RLM Document 21 Filed 08/08/19 Page 11 of 11 PageID #: 115



       August 8,2019


                                                MacDonald S. Tudeme,Pro Se
                                                38 lagrossi Dr.
                                                Waterbury, CT 06705
                                                203-510-0217
                                                Marathonhcc06@aol.com
